Title: From Thomas Jefferson to John Tyler, 29 March 1805
From: Jefferson, Thomas
To: Tyler, John


                  
                     Dear Sir 
                     
                     Monticello Mar. 29. 05
                  
                  Your favor of the 17th. found me on a short visit to this place, & I observe in it with great pleasure a continuance of your approbation of the course we are pursuing, and particularly the satisfaction you express with the last inaugural address. the first was from the nature of the case all profession & promise. performance therefore seemed to be the proper office of the second, but the occasion restricted me to mention only the most prominent heads, & the strongest justifications of these in the fewest words possible. the crusade preached against philosophy by the modern disciples of steady habits induced me to dwell more in shewing their effect with the Indians than the subject otherwise justified.
                  The war with Tripoli stands on two grounds of fact. 1st. it is made known to us by our Agents with the three other Barbary states, that they only wait to see the event of this to shape their conduct accordingly. if the war is ended by additional tribute they mean to offer us the same alternative. 2dly. if peace was made, we should still, & shall ever, be obliged to keep a frigate in the Mediterranean to overawe rupture, or we must abandon that market. our intention in sending Morris with a respectable force was to try whether peace could be forced by a coercive enterprize on their town. his inexecution of orders baffled that effort. having broke him, we try the same experiment under a better commander. if in the course of the summer they cannot produce peace, we shall recall all our force except one frigate & 2. small vessels who will keep up a perpetual blockade. such a blockade will cost us no more than a state of peace, & will save us from increased tributes, and the disgrace attached to them. there is reason to believe the example we have set begins already to work on the dispositions of the powers of Europe to emancipate themselves from that degrading yoke. should we produce such a revolution there we shall be amply rewarded for what we have done. Accept my friendly salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               